DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
                                                        Status of claims
Claims 1-45 as amended on 9/28/2020 are pending. 
Claims 21-45 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 10/25/2019.
Claims 1-20 as amended on 9/28/2020 are under examination in the instant office action.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 is rendered indefinite by the newly inserted phrase “shape of the composite shell layer is different from a shape of the bacterium” in the lack of definitions. It is unclear what kind of differences are intended particularly in view that bacteria are either round (sphere shaped) or rod-shaped as it is encompassed by the claims 12-15.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/141/418 (Lakaye et al), EP 1 281 752, Venkateswaran et al (International Journal of Systematic Bacteriology, 1999, 49, pages 705-724), US 2014/0087439 (Otsubo et al), Han Zhou et al. (IDS reference; Optics Express, 2012, Vol. 20, No. 52, pages A340-A350) and US 8,685,550 (Kim et al). 
The cited WO 2011/141/418 (Lakaye et al) is relied upon for a disclosure of a bacterially induced metallic particles or a bacterially induced composite “shell layer” comprising:  1) a biomaterial from bacteria or bacterial cell walls; and 2) metallic material deposited on bacterial cell walls encapsulating or capping bacterial cell; 
With regard to the claimed limitation “being hollow and having thickness”: the cited WO 2011/141/418 (Lakaye et al) discloses that the intermediate bacterial-metallic composite product (after bacterial reduction of transition metal and deposition of metallic material onto bacterial surface) was further subjected to the spray drying at temperature of a conventional spray dryer having inlet temperature 180-190°C and outlet temperature 60-70°C for 5 hours (see table 2 on pages 9-10). These temperatures in combination with sheer force of atomization wind are damaging for bacterial cells as evidenced by EP 1 281 752 (see par. 0008-0009). At the temperature ranges as disclosed by WO 2011/141/418 (Lakaye et al) only 1% of cells might survive at the best (par. 0009 ); and EP 1 281 752 teaches that temperatures should below 100°C in inlet and below 60°in outlet for only about 50% to survive (table 1, page 13). Thus, the bacteria in the bacterial-metallic complex of WO 2011/141/418 (Lakaye et al) is rendered dead, damaged and/or lysed after final step of drying by spray-drying. The final composite product of WO 2011/141/418 (Lakaye et al) is hollow as result of cell damage or cell lysis; and, since it is “hollow”, it also has “a thickness” within the broadest reasonable meaning of the claims.
With regard to the claimed phrase “shape of the composite shell layer is different from a shape of the bacterium”: the cited WO 2011/141/418 (Lakaye et al) discloses that the final composite shell layer product has “spheroidal” or sphere-shape form (see page 13, line 1); and that the bacteria used for making this composite shell layer product is Shewanella strain MR-1 (see page 8, line 26). However, bacteria belonging to Shewanella including type strain MR-1 have rod shapes (see reference by Venkateswaran at page 710 table 2; or paragraph bridging pages 721-722). Thus, the sphere shape of the final composite shell layer product of the cited WO 2011/141/418 (Lakaye et al) is different from the rod shape of starting Shewanella bacteria within the broadest reasonable meaning of the claims. 
Therefore, the product of the cited WO 2011/141/418 (Lakaye et al) is a bacterially induced metallic particles or a bacterially induced composite shell layer “being hollow and having a thickness”, wherein the composite comprises: 
1) a biomaterial from bacteria or bacterial cell walls; and 
2) a metallic material deposited on bacterial cell walls; wherein the metallic material is transition metals including palladium, iron, nickel; and wherein  (entire document including page 5, lines 26-30); and 
Wherein a final shape of the composite shell layer product is different from a shape of original bacterium. 
However, in a particular disclosure in the final product of the cited WO 2011/141/418 (Lakaye et al) the metallic material is provided or rendered in zero-valent form, as result of using reducing bacteria Shewanella, but not in form of salts as claimed or in ion form as encompassed by the claims. 
But it is well known to provide a bacterially induced metallic composites, wherein the transition metals are in forms of oxides and/or salts in combination with bacterial biomass materials.  
For example: US 2014/0087439 (Otsubo) discloses bacteria-induced metallic particles comprising bacterial material and various metals including iron and vanadium, 
For example: the other document US 8,685,550 (Kim et al) describes a Bacillus bacteria-based metallic complex comprising bacterial material and transition metal oxides (see entire document including abstract). 
For example: the cited reference by Han Zhou discloses bacteria-induced metallic particles comprising bacterial material and transition metal oxide TiO2 (see entire document including abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide bacterially induced metallic particles comprising bacterial materials and transition metal materials in various forms including either zero-valent forms or ionic transition metal forms including transition metal oxides or salts as adequately evidenced by the cited prior art. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, as applied to claims 2 and 3, the cited document WO 2011/141/418 (Lakaye et al) discloses that the ratio of biomaterial to metal is about 3:1 (page 12, line 18). Thus, weight percentage of the biomaterial is about 75% which is within the claimed range 5 to 80%; and the weight percentage of the biomaterial is greater than the weight percentage of the metallic material as required by the claims. 
Shewanella, Pseudomonas and Bacillus (page 6, lines 5-9). 
As applied to claims 6 and 7, the cited document WO 2011/141/418 (Lakaye et al) discloses the weight percentage of the biomaterial can be between 1-20% (page 6, line 12) which overlaps the claimed range 1 to 5%; and the weight percentage of metallic material is greater than the weight percentage of the biomaterial as required by the claims.
As applied to claim 8, the cited document WO 2011/141/418 (Lakaye et al) discloses that metal nickel (page 6, line 21). 
With respect to claim 12, in the cited disclosure by WO 2011/141/418 (Lakaye et al), as result of using/providing disrupted bacterial cells that are round or rod-shape with dome shape sides, the final composite product has “two half shell layers” and “the two half shell layers are dome-shaped” within the broadest meaning of the claims.
As applied to claim 13, the cited document WO 2011/141/418 (Lakaye et al) clearly teaches that the product is sphere-shaped (col. 12, line 13). 
As applied to claim 14, the cited document WO 2011/141/418 (Lakaye et al)  discloses that the spheroidal particles have diameter of about 1-2 µm (col.13, lines 1-10).
As applied to claim 19, the cited document WO 2011/141/418 (Lakaye et al) explicitly teaches that the product has “conductive properties” (age 7, line 29); and, thus, being “a thermal conductive material” within the broadest meaning of the claims.
.

Claims 1-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/141/418 (Lakaye et al), EP 1 281 752, Venkateswaran et al (International Journal of Systematic Bacteriology, 1999, 49, pages 705-724), US 2014/0087439 (Otsubo et al), Han Zhou et al. (IDS reference; Optics Express, 2012, Vol. 20, No. 52, pages A340-A350) and US 8,685,550 (Kim et al) as applied to claims over 1-8, 12-14 and 19 above, and further in view of US 2014/0087439 (Otsubo et al).
In particular embodiment of the cited WO 2011/141/418 (Lakaye et al), the transition metallic materials are palladium and/or iron. 
The cited WO 2011/141/418 (Lakaye et al) is silent about other transition metals including vanadium, tungsten, and molybdenum.  
However, the prior art, for example: US 2014/0087439, teaches that bacteria-induced metallic particles are made with various metals including vanadium, cobalt, tungsten, and molybdenum (0049) by using reducing bacteria including Shewanella (0037-0038) to provide particles with diameter of about 0.1-2 µm (00047).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify a bacterially induced metallic particles of the cited WO 2011/141/418 (Lakaye et al) by using various transition metals  including vanadium, tungsten, and molybdenum with a reasonable expectation of 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
With respect to claim 20, cited document WO 2011/141/418 (Lakaye et al) explicitly teaches that the bacteria-induced metallic composite product has “conductive properties” (page 7, line 29); thereby, it teaches a special “thermal conductive material” within the broadest meaning of the claims. However, a specific range of conductivity is obviously depends on the metal used and porosity (presence of air with low conductivity relative to higher conductivity of metal) in the final product.  
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/141/418 (Lakaye et al), EP 1 281 752, Venkateswaran et al (International Journal of Systematic Bacteriology, 1999, 49, pages 705-724), US 2014/0087439 (Otsubo et  as applied to claims 1-14, 19 and 20 above, and further in view of Han Zhou et al. (Optics Express, 2012, Vol. 20, No. 52, pages A340-A350) and US 8,685,550 (Kim et al). 
With regard to claims 15-18, the cited WO 2011/141/418 (Lakaye et al) is silent about “rod-shape” bacteria-induced metallic particle. 
However, the prior art, for example: Han Zhou teaches that bacteria-induced metallic particles are made from bacteria of various shapes including rod shape-bacteria, and that the final shape of metallic composites depends on biomorphic structure of bacteria and/or that final metallic particles have biomorphic hollow structures tailored upon bacterial shape (page A342, par. 3, lines 8-10) and that structures of metallic hollow shell particles are controlled by corresponding morphologies of the selected bacteria (page A344, last par.). 
In particular, the other document US 8,685,550 (Kim et al) describes a Bacillus bacteria-based metallic complex with width 0.5-0.8 µM, with length 1-2 µM and metallic thickness up to 5 nm (col. 9, lines 59-62), wherein the disclosed dimensions fall within the ranges as encompassed by claims 15-18.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify shape and/or dimensions a bacterially induced metallic particles of the cited WO 2011/141/418 (Lakaye et al) by using bacteria of various shapes including rod-shape bacteria with a reasonable expectation of success in providing metal-based particles with various shapes and/or dimensions because the prior art clearly teaches that structures of bacteria-induced metallic hollow 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 10,876,093 (LIN). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to similar products that are composite shell layer particles induce by bacteria, wherein the products are both hollow and they both comprise the same layers including: 1) bacterial layer composed of organic material of bacterial cell wall, and 2) metallic layer composed of transition metal salts.
Some of the issued claims (claim 1, for example) are narrower by reciting particular transition metals. But some of pending claims recite incorporation/use of the same 
The issued claims appears to be narrower by reciting a “crosslinking” feature (claims 1 and 2, for example). However, organic substance of generic bacteria of the pending claims inherently comprises bacterial cellulose which is a cross-linking material in the issued claims (claim 2). 
Accordingly, the claimed products in the issued patent and in the present application are obvious variants.
Therefore, the inventions as claimed are co-extensive.
Response to Arguments
Applicant's arguments filed on 9/28/2020 have been fully considered but they are not found persuasive. 
With regard to claim rejection under 35 USC § 103 and, in particular, with regard to the teaching by WO 2011/141/418 (Lakaye et al) Applicants’ main argument is that the cited document does not describe a bacterial composite product as a “shell layer being hollow and having thickness” as recited in claim 1 (response pages 9-11 of 24). This argument is not found persuasive because spray-drying temperatures used making the cited product are damaging for bacteria and their use results in lysis of viable bacterial cells, thereby, providing for hollow shells of bacterial cells walls/cell membranes. 
The cited WO 2011/141/418 (Lakaye et al) discloses that the intermediate bacterial-metallic composite product (after bacterial reduction of transition metal and deposition of metallic material onto bacterial surface) was further subjected to the spray drying at temperature of a conventional spray dryer having inlet temperature 180-190°C and outlet temperature 60-70°C for 5 hours (see table 2 on pages 9-10). These temperatures in combination with sheer force of atomization wind are damaging for bacterial cells as evidenced by EP 1 281 752 (see par. 0008-0009). At the temperature 

With regard to the teaching by US 2014/0087439 (Otsubo et al) Applicants argue that the final metallic complex product of US 2014/0087439 (Otsubo et al) does not contain a biomaterial of bacteria because it was treated so as to remove bacterial material from the final product (response pages 12-13 of 24).
This argument is not considered persuasive with regard to the claim rejection under 103 because the cited US 2014/0087439 (Otsubo et al) is relied upon as a secondary reference for the teaching that metallic material deposited on bacterial surfaces can be made/provided in ionic form as salts as result of activity of reducing bacteria on transition metal and not only in zero-valent form as in the product of WO 2011/141/418 (Lakaye et al).
The cited US 2014/0087439 (Otsubo et al) clearly describes that phosphate was contained in the culture medium, wherein bacteria reduces Fe(III) to Fe (II); and the final ion Fe(II) is provided in phosphate form (0042), which is “acid salt compound” of a transition metal such as iron within the meaning of the pending claims. 
With regard to the teaching by Han Zhou Applicant argues that the cited reference teaches removal of bacterial material by calcination at 700°C (response pages 14-15 of 24) and, thus, a metallic composite product is not hollow when bacterial material layer is present and it is hollow when bacterial material layer is absent.  
This argument is not persuasive with regard to the claim rejection under 103 because the cited document is relied upon as a secondary reference for the teaching that the metallic material deposited on bacterial surfaces can be made/provided in ionic form as result of activity of reducing bacteria on transition metal and not only in zero-valent form as in the product of WO 2011/141/418 (Lakaye et al). The cited reference by Han Zhou discloses bacteria-induced metallic particles comprising bacterial material and transition metal oxide TiO2 (see entire document including abstract).
With regard to the teaching by US 8,685,550 (Kim et al) Applicant appears to argue that the cited reference teaches removal of bacterial material by calcination (response pages 14-15 of 24) and, thus, a metallic composite product is not hollow when bacterial material layer is present and it is hollow when bacterial material layer is absent.  
This argument is not persuasive with regard to the claim rejection under 103 because the cited document is relied upon as a secondary reference for the teaching that the transition metal material deposited on bacterial surfaces is made/provided in ionic (as positively charged cation) form due negatively charged surface of bacteria on transition metal and not only as zero-valent metal form as in the product of WO 2011/141/418 (Lakaye et al). 
Some of the Applicant’s arguments with regard to the cited prior art as a whole are directed to the idea that the cited references do not teach and suggest the use of ultrasonic treatment to make bacterial-metallic composite product as a hollow product (response page 19 of 24).  This argument is not found persuasive with regard to the pending clams under examination because claims under examination are a product claim not a method of making a product type of claims.  Applicant also argue that the claimed product (claims 19 and 20) have a functional characteristic such as a thermal conductivity which is 2 times that of stationary air. This argument is not particularly clear because importance of this feature as intended is not clearly defined as claimed, as disclosed and as argued. The cited WO 2011/141/418 (Lakaye et al) recognizes that the product is characterized by “conductivity” (page 7, line 2229) and the cited product of WO 2011/141/418 (Lakaye et al) is considered as “hollow” as explained above. 
 No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Vera Afremova
April 4, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653